Citation Nr: 9910012	
Decision Date: 04/09/99    Archive Date: 04/29/99

DOCKET NO.  94-06 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

N. L. Rippel, Associate Counsel


INTRODUCTION

The veteran had active service from July 1985 to May 1987 and 
from January 1991 to May 1991.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Wichita, 
Kansas.  In an October 1997 decision, the Board denied 
entitlement to an increased evaluation for tinnitus and 
remanded the claim of service connection for hearing loss to 
the RO for additional development.  That development has been 
accomplished, and the case is again properly before the 
Board.  


FINDING OF FACT

There is no competent medical evidence that the veteran 
currently has hearing loss recognizable for VA purposes. 


CONCLUSION OF LAW

The veteran has not submitted a well grounded claim to 
establish entitlement to service connection for hearing loss.  
38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The law provides that a veteran is entitled to service 
connection for a disease or injury incurred or aggravated 
while in service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 
C.F.R. § 3.303 (1998). The Board must first determine whether 
the veteran has submitted a well-grounded claim as required 
by 38 U.S.C.A. § 5107(a).  A well-grounded claim is one that 
is plausible, capable of substantiation or meritorious on its 
own.  38 U.S.C.A. § 5107(a);  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  While the claim need not be conclusive, 
it must be accompanied by supporting evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).

The veteran must satisfy three elements for a claim for 
service connection to be well grounded.  First, there must be 
competent evidence of a current disability (a medical 
diagnosis).  Second, there must be evidence of incurrence or 
aggravation of a disease or injury in service, as shown 
through lay or medical evidence.  Lastly, there must be 
evidence of a nexus or relationship between the in-service 
injury or disease and the current disorder, as shown through 
medical evidence.  See Epps v. Gober, 126 F.3d 1464, 1468 
(1997).  Medical evidence is required to prove the existence 
of a current disability and to fulfill the nexus requirement.  
Lay or medical evidence, as appropriate, may be used to prove 
service incurrence.  See Caluza v. Brown, 7 Vet. App. 498, 
506 (1995).  

Alternatively, a claim may be well grounded based on 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b).  See 
Savage v. Gober, 10 Vet. App. 488, 498 (1997). 

In this case, even presuming the truthfulness of the evidence 
for the purpose of determining whether a claim is well-
grounded, as required by Robinette v. Brown, 8 Vet. App. 69, 
73-74 (1995), for the reasons stated below, the record fails 
to establish that the veteran's claim is plausible.

The veteran has asserted that that she was not exposed to 
acoustic trauma in service but that she suffers from hearing 
loss which began after she underwent surgical removal of her 
wisdom teeth during her second period of service.  She 
testified that she developed several ear infections following 
this surgery and that her hearing has been somewhat impaired 
since then.  

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; the 
auditory threshold for at least three of these frequencies 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  See 
38 C.F.R. § 3.385.  

A review of the record reveals that the veteran has no 
current hearing loss disability as defined in 38 C.F.R. 
§ 3.385.  In 1991, her private doctor characterized her 
complaints of left ear pain and ringing as "referred 
otalgia" related to all of the problems she had been having 
with her teeth.  She was afforded three post-service VA 
authorized audiological evaluations, all of which showed a 
mild sensorineural notch at 3000 Hertz on the left but none 
of which demonstrated that she has met the criteria for 
hearing loss set forth in 38 C.F.R. § 3.385. 

Specifically, in March 1992, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
10
20
0
LEFT
10
5
0
35
- 5

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 100 in the left ear.

In November 1993, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
10
25
10
LEFT
20
15
15
35
10

Speech audiometry revealed speech recognition ability of 96 
percent bilaterally.

Finally, in January 1998, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
5
15
10
LEFT
15
15
5
30
30

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 96 in the left ear.

"Where the determinative issue involves either medical 
etiology or a medical diagnosis, competent medical evidence 
is required to fulfill the well-grounded claim requirement of 
Section 5107(a); where the determinative issue does not 
require medical expertise, lay testimony may suffice by 
itself."  Godfrey v. Brown, 7 Vet. App. 398, 405 (1995).  
After reviewing the evidence, the Board observes that there 
is no competent (i.e., medical) evidence suggesting that the 
veteran currently suffers from hearing loss as defined in 
pertinent regulations.  The above findings reflect that the 
veteran does not meet the criteria required for establishing 
the existence of a current hearing disability.  They simply 
provide no evidentiary basis to conclude that the veteran 
currently suffers hearing loss so severe as to be considered 
a "disability" within the meaning of the aforementioned 
legislation.  

A review of the rest of the record reveals that there is no 
competent medical evidence to show current disability.  No 
medical examiner has suggested that the veteran has hearing 
loss disability as defined by 38 C.F.R. § 3.385.  Even though 
the veteran testified that she has been certified as an 
audiologist, her unsupported opinion that she has hearing 
loss does not establish current disability as defined by 
38 C.F.R. § 3.385.  Furthermore, an October 1995 report of 
private audiology evaluation which showed speech 
discrimination scores of 92 percent bilaterally did not 
indicate that these scores represented speech recognition 
scores obtained using the Maryland CNC test, as required in 
38 C.F.R. § 3.385.  Further, subsequent testing by VA in 1998 
did not include findings of a hearing loss recognizable for 
VA purposes.

As there is no competent evidence of a current disability, 
the Board need not ascertain whether there is evidence of 
incurrence or aggravation of a disease or injury in service 
or evidence of a nexus or relationship between in-service 
injury or disease and the current disorder.  See Epps, 126 
F.3d at 1468.

In light of the foregoing, the Board finds that the veteran 
has failed to meet her initial burden of submitting evidence 
of a well-grounded claim of entitlement to service connection 
for bilateral hearing loss.  Therefore, her claim for that 
benefit must be denied.

The Board recognizes that the veteran's claim is being 
disposed of in a manner that differs from that employed by 
the RO.  The RO denied the veteran's claim on the merits, 
while the Board has concluded that the claim is not well 
grounded.  The United States Court of Appeals for Veterans 
Claims (formerly the United States Court of Veterans Appeals) 
has held that "when an RO does not specifically address the 
question of whether a claim is well grounded but rather, as 
here, proceeds to adjudication on the merits, there is no 
prejudice to the veteran solely from the omission of the 
well-grounded analysis."  Meyer v. Brown, 9 Vet. App. 425, 
432 (1996).  Thus, in this case, the veteran has not been 
prejudiced by the manner in which the Board has disposed of 
her claim.  

Finally, the Board views its discussion as sufficient to 
inform the veteran of the elements necessary for establishing 
a well-grounded claim, and the reasons why the current 
evidence of record is inadequate in that regard.  McKnight v. 
Gober, 131 F.3d 1483, 1484-85 (1997).



ORDER

Service connection for hearing loss is denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

